Citation Nr: 0317543	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from September 1963 through 
September 1965.   This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran submitted a timely substantive appeal in 
February 2001, following issuance of a statement of the case 
earlier that same month.


REMAND

By a statement submitted in August 1999, the veteran alleged 
that he was exposed to various stressors when he was assigned 
to assist with rescue and damage repair operations following 
an earthquake in Alaska while he was stationed in Anchorage, 
Alaska.  Although the veteran has not provided additional 
specific information about the location and dates he was 
assigned to post-earthquake efforts, he has provided 
information about the date and location of the earthquake, 
and service personnel records appear to confirm that he was 
stationed in Alaska at the time the earthquake occurred.  
Further development is required, including a request for 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly known as the U. S. Army 
& Joint Services and Support Group (ESG)) regarding the 
activities of the unit to which the veteran was assigned.

Under these circumstances, the appeal is REMANDED for the 
following action:

1.  The RO should again afford the 
veteran an opportunity to provide any 
information which might assist USASCRUR 
to verify the veteran's participation in 
post-earthquake cleanup, including dates, 
times, and specific locations of such 
assignments, names of any other units 
present, names of other participating 
service members, names of commanding 
officers or supervisors, and so forth.  

The RO should advise the veteran of 
alternative types of evidence he may 
submit to substantiate his participation 
in earthquake rescue and repair efforts, 
including photographs, statements from 
family members or friends, statements 
from fellow former service members, 
letters written during service, clinical 
records which reference such activities, 
especially records proximate to his 
service discharge, and the like.

The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim, and 
the RO should specifically advise the 
veteran as to when that period ends. 

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
search for any additional portions of the 
veteran's military personnel file, as the 
five pages currently associated with the 
claims files (DA 20 and DA 24) do not 
include any periodic evaluations.  NPRC 
should be asked to provide the veteran's 
complete service personnel records, as 
well as any additional service 
administrative, clinical, mental health, 
judicial, or other service records not 
yet obtained.  If additional records are 
available but have not been released for 
any reason, such as because additional or 
special authorization is required, ask 
NPRC to state what types of additional 
records are available and what NPRC would 
require in order to release the records.  

3.  The RO should also asked NPRC to 
search for morning reports, unit records, 
duty rosters, or records from any other 
available system of records from March 1, 
1964 through June 1, 1964, or other 
relevant period as identified by the 
veteran, which would reflect the duties 
to which the veteran was assigned or the 
activities of the unit to which the 
veteran was assigned during the relevant 
period.

If NPRC is unable to locate any 
additional records, to include periodic 
personnel evaluations, the RO should 
contact the service department to 
determine whether any additional service 
administrative or personnel records are 
available, or whether any additional 
records may be available from alternative 
sources.

4.  The RO should review the file and 
prepare a summary of the veteran's 
contentions regarding his entitlement to 
service connection for PTSD and all 
claimed stressors.  This summary, a copy 
of the veteran's DD 214, the service 
personnel documents already associated 
with the claims files (five pages) and 
any additional service records obtained 
during development which are relevant for 
USASCRUR purposes, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The RO should request that the 
USASCRUR attempt to verify the 
participation of the veteran or the 
veteran's unit in earthquake rescue or 
cleanup operations in Alaska.

5.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required, including under 
the VCAA.  The RO should undertake any 
further development deemed appropriate.  
The RO should then make a determination 
as to whether there is any credible 
supporting evidence regarding the 
veteran's allegations of exposure to 
stressors, or whether allegations 
regarding stressors which cannot be 
verified are credible.  A statement of 
the RO's determination should be placed 
into the claims file.
 
6.  If the RO determines that a stressor 
or stressors occurred, the RO should 
arrange for the veteran to be examined by 
a psychiatrist in order to determine 
whether the veteran has PTSD, and, if so, 
to determine the etiology of that 
disorder.  The examiner should review all 
pertinent records in the claims files, to 
include a copy of this REMAND, and should 
state in the examination report that such 
review was performed.  All diagnoses on 
Axis I though V should be reported, if 
found.  Upon examination of the veteran, 
the examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to a 
credible/verified stressor.  The examiner 
should explain the rationale for the 
opinions expressed. 

7.  The RO should then review the 
additional materials added to the claims 
files since the file was certified for 
Board review.  The RO should determine 
whether any additional development or 
other action is required, including under 
the VCAA.  The RO should undertake any 
further development deemed appropriate.  

The RO should then readjudicate the claim 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

